Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-19-00538-CV

              William Alec TISDALL, M.D., and William A. Tisdall, M.D., P.A.
                            d/b/a Spine & Joint Pain Specialists,
                                        Appellants

                                                v.

                       Thomas VAREBROOK and Rebecca Varebrook,
                                    Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-06007
                         Honorable Michael E. Mery, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s memorandum opinion of this date, the trial court’s judgment
is AFFIRMED.

       It is ORDERED that Appellees Thomas Varebrook and Rebecca Varebrook recover their
costs on appeal from Appellants William Alec Tisdall, M.D., and William A. Tisdall, M.D., P.A.
d/b/a Spine & Joint Pain Specialists.

        It is FURTHER ORDERED that Appellees recover the full amount of their judgment and
their costs on appeal from Appellants and from Fidelity and Deposit Company of Maryland, to the
extent of Fidelity and Deposit Company of Maryland’s liability as surety on Supersedeas Bond
No. 9305632.

       SIGNED July 28, 2021.


                                                 _____________________________
                                                 Irene Rios, Justice